DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobai et al. (US 2020/0251287).
In regards to claim 1, Dobai ‘287 discloses
An electrolyte capacitor comprising an electrode foil (2 – fig. 1; [0043]) and an electrolyte solution (5 – fig. 1; [0050]), 
wherein a capacitance at 100 kHz is 50 % or more relative to a capacitance at 120 Hz (fig. 3).  


The electrolyte capacitor according to claim 1, wherein the capacitance at 100kHz is 65 % or more re relative to the capacitance at 120 Hz (fig. 3). 
 
In regards to claim 3, Dobai ‘287 discloses
The electrolyte capacitor according to claim 1, wherein the electrolyte capacitor is used in a frequency range of 100 kHz or more (fig. 3 & [0081]).  

In regards to claim 4, Dobai ‘287 discloses
The electrolyte capacitor according to claim 1, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0053-0024] & table 1).    

In regards to claim 5, Dobai ‘287 discloses
The electrolyte capacitor according to claim 1, wherein the electrode foil is an aluminum foil ([0043]).  

In regards to claim 6, Dobai ‘287 discloses
The electrolyte capacitor according to claim 2, wherein the electrolyte capacitor is used in a frequency range of 100 kHz or more (fig. 3 & [0081]).  

In regards to claim 7, Dobai ‘287 discloses
The electrolyte capacitor according to claim 2, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0053-0024] & table 1).  

In regards to claim 8, Dobai ‘287 discloses
The electrolyte capacitor according to claim 2, wherein the electrode foil is an aluminum foil ([0043]).    

In regards to claim 9, Dobai ‘287 discloses
The electrolyte capacitor according to claim 6, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0053-0024] & table 1).  

In regards to claim 10, Dobai ‘287 discloses
The electrolyte capacitor according to claim 6, wherein the electrode foil is an aluminum foil ([0043]).    

In regards to claim 11, Dobai ‘287 discloses
The electrolyte capacitor according to claim 9, wherein the electrode foil is an aluminum foil ([0043]).  

Claim(s) 1-3, 5-6, 8, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000340462A hereafter referred to as Saito.
In regards to claim 1, Saito discloses
An electrolyte capacitor comprising an electrode foil (6 – fig. 3; [0037]) and an electrolyte solution ([0013]), 
 

In regards to claim 2, Saito discloses
The electrolyte capacitor according to claim 1, wherein the capacitance at 100kHz is 65 % or more re relative to the capacitance at 120 Hz (table 2). 
 
In regards to claim 3, Saito discloses
The electrolyte capacitor according to claim 1, wherein the electrolyte capacitor is used in a frequency range of 100 kHz or more (table 2 & [0044]).  

In regards to claim 5, Saito discloses
The electrolyte capacitor according to claim 1, wherein the electrode foil is an aluminum foil ([0031]).  

In regards to claim 6, Saito discloses
The electrolyte capacitor according to claim 2, wherein the electrolyte capacitor is used in a frequency range of 100 kHz or more (table 2 & [0044]).  

In regards to claim 8, Saito discloses
The electrolyte capacitor according to claim 2, wherein the electrode foil is an aluminum foil ([0031]).  


The electrolyte capacitor according to claim 6, wherein the electrode foil is an aluminum foil ([0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 7, 9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Tsubaki et al. (US 2018/0119306).
In regards to claim 4, 7, & 9, 
Saito fails to disclose wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol.  

Tsubaki ‘306 discloses wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol (abstract & table 3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte solution taught by Tsubaki ‘306 as the electrolyte solution of Saito to obtain an electrolytic capacitor that has a small leakage current and excellent heat resistance while maintaining a low ESR.

In regards to claim 11, 
Saito further discloses wherein the electrode foil is an aluminum foil ([0031]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0133256 – table 1		US 6,088,218 – table 1-2
EP0886288A2 – C22:L5-11		JP2017103412A – fig. 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848